Mahoney, P. J.
Appeal from a judgment of the County Court of Ulster County (Traficanti Jr., J.), rendered March 5, 1990, convicting defendant upon his plea of guilty of the crime of conspiracy in the second degree.
Defendant, then 82 years old, conspired to murder his then 33-year-old ex-wife and her husband. Defendant was convicted upon his guilty plea to second degree conspiracy and sentenced to a prison term of 3 to 9 years. Defendant now seeks on appeal to have his sentence reduced on the grounds that (1) the sentencing Judge was prejudiced by unsolicited correspondence from the victims’ attorney, (2) the sentence is unduly long, and (3) the sentence was improperly increased above that recommended by the prosecution.
None of defendant’s arguments have merit. The information provided in the unsolicited letters was essentially duplicative of that provided in presentence investigations and reports, and we find nothing therein so inflammatory (see, People v Raucci, 136 AD2d 48, 50) or intimidating (see, People v Julia, 40 AD2d 560) as to prejudice defendant or render the sentencing Judge unable to dispense an appropriate sentence (see, People v Lader, 114 AD2d 390, 392, lv denied 66 NY2d 920). Furthermore, the sentence is not one that is traditionally treated as harsh and excessive and was entered after defendant knowingly pleaded guilty without any sentencing commitment from the court. Accordingly, we ascertain no reason to disturb defendant’s sentence (see, People v Suitte, 90 AD2d 80, 85).
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.